Citation Nr: 9936288	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-24 013	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.

In October 1992, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
In November 1996, the Board of Veterans' Appeals (Board) also 
denied service connection for PTSD.  The Board's decision was 
vacated by the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court), by order dated in 
October 1997.  The Board remanded the matter to the RO in May 
1998.  In September 1999, the RO granted service connection 
for PTSD and awarded the following ratings: 50 percent, 
effective from the date of the veteran's January 21, 1992 
claim; 100 percent, effective from February 7, 1992 to April 
1, 1992; 50 percent effective from April 1, 1992; and 70 
percent, effective from August 26, 1999.  The rating decision 
resulted in the payment of past-due benefits to the veteran.

By a letter dated October 28, 1999, the RO notified the 
veteran and the attorney representing the veteran of the 
payment of past-due benefits and the referral of the file to 
the Board for a decision concerning the attorney's 
eligibility for payment of a fee for his services from the 20 
percent past-due benefits withheld by the RO.  They were 
given 30 days within which to submit to the Board evidence or 
argument concerning payment of attorney fees.  No response 
was received from either the veteran or the attorney.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1. A final Board decision on a claim for service connection 
for PTSD was rendered in November 1996.

2. The notice of disagreement which preceded the Board's 
November 1996 decision was received by the RO in February 
1993.

3. The attorney was retained by the veteran in March 1997.

4. The RO granted service connection for PTSD in September 
1999 and awarded the following disability evaluations:  50 
percent, effective from January 21, 1992, 100 percent, 
effective from February 7, 1992 to April 1, 1992; 50 percent, 
effective from April 1, 1992; and 70 percent, effective from 
August 26, 1999.

5.  Past-due benefits are payable based on the RO's September 
1999 rating decision.

7.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits and is contingent on a 
favorable resolution of the claim.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met.  38 U.S.C.A. § 
5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Eligibility for Payment of Fee from Past-Due Benefits

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the attorney meets the criteria to charge a fee 
for his services before VA concerning the matter of 
entitlement to service connection for PTSD.  The Board issued 
a final decision on that matter in November 1996.  The 
Board's November 1996 decision was preceded by an NOD filed 
in November 1993.  As to the third requirement, the Board 
notes that the attorney was retained in March 1997, which was 
within one year after the November 1996 Board decision.

The March 1997 fee agreement provided for the payment of a 
fee of 20 percent of the total amount of any past-due 
benefits awarded on the basis of the veteran's claim, to be 
paid directly by VA from the award, less the $1,500 fixed fee 
called for in the contract.  The Board advised the RO to 
withhold payment of 20 percent of any past-due benefits 
awarded pending review of the attorney fee agreement by the 
Board.  In October 1997, the veteran and the attorney entered 
an addendum to the earlier fee agreement.  The addendum also 
provides for the payment of a fee of 20 percent of the total 
amount of any past-due benefits awarded based on the 
veteran's claim to be paid directly by VA from the award.  In 
October 1999, the veteran and the attorney entered another 
addendum to the fee agreement which provided for refund of 
all fixed attorney fees paid by the veteran pursuant to the 
original agreement.

The fee agreement and addenda meet the requirements of 38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1999) for payment of 
the attorney by VA from the past-due benefits awarded to the 
veteran.  Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h) (1999), the following requirements must be met 
for VA to pay the attorney's fee from past-due benefits:  (1) 
a copy of a fee agreement is in the veteran's file; (2) past-
due benefits are payable based on a favorable resolution of 
the issue or issues previously before the Board; (3) the 
total fee provided for in the agreement (excluding expenses) 
does not exceed 20 percent of past-due benefits; and (4) the 
amount of the fee must be contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.

In the September 1999 rating decision by which the RO granted 
service connection for PTSD, the RO awarded a rating of 50 
percent, effective from January 21, 1992, 100 percent, 
effective from February 7, 1992 to April 1, 1992, 50 percent, 
effective from April 1, 1992, and 70 percent, effective from 
August 26, 1999.  As a consequence, past-due benefits are 
payable based on the September 1999 rating decision.

The March 1997 fee agreement and the subsequent addenda to 
that agreement clearly indicate that the payment of attorney 
fees is contingent on the award by VA of past-due benefits.  
It also provides for 20 percent of the total amount of any 
past due benefits awarded on the basis of the veteran's claim 
as the total fee for the attorney's services.

The Board concludes that the requirements of 38 U.S.C.A. § 
5904(d) and 38 C.F.R. § 20.609(h), for payment of the 
attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
service connection for PTSD and the award of the provided in 
the September 1999 rating decision.  Past-due benefits is 
defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the award 
of the initial 50 percent rating, i.e., January 21, 1992, and 
the date of the grant of the benefit by the RO, i.e., 
September 22, 1999.  Thus, the attorney is entitled to 
payment of 20 percent of the amount accrued between those two 
dates.  This may differ from the amount withheld by the RO 
pending the Board's decision on the attorney's eligibility 
for payment.  As the fee totals no more than 20 percent of 
past-due benefits, it is presumed reasonable in the absence 
of evidence to the contrary. See 38 C.F.R. § 20.609(f) 
(1999).  As the attorney has informed the Board that the 
fixed attorney fee paid by the veteran has been refunded and 
the provision in the attorney fee agreement for a fixed fee 
has been voided, the Board finds that the payment of the 
attorney fee was entirely contingent on a favorable outcome 
for the veteran.

II. Fees Paid Pursuant to the Equal Access to Justice Act 
(EAJA)

The March 1997 agreement between the veteran and the attorney 
provides that the amount of the attorney fee owed from past-
due benefits will be 20 percent of such benefits less the 
amount of any fee awarded pursuant to EAJA.  The file 
contains no indication that the attorney has been paid an 
EAJA fee.

The issue of the relationship between fees awarded pursuant 
to 38 U.S.C.A. § 5904(d) (West 1991) and pursuant to EAJA has 
been addressed by the VA's General Counsel, VAOPGCPREC 12-97, 
62 Fed.Reg. 37952, 37953 (Jul. 15, 1997).  In VAOPGCPREC 12-
97, the General Counsel concluded that § 506(c) of the 
Federal Courts Administration Act of 1992 (FCAA), Pub. L. No. 
102-575 (Oct. 29, 1992) provides that, where the claimant's 
attorney receives fees for the same work under both 38 
U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the claimant's 
attorney refunds to the claimant the amount of the smaller 
fee."  The attorney must keep only the larger of the fees 
recovered, and must refund the amount of the smaller fee to 
the claimant (in this case, the veteran) in accordance with § 
506(c) of the FCAA. The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 1991).

In VAOPGCPREC 12-97, the General Counsel concluded that there 
is no authority for the Board to take any action, such as 
offset of the amount of the EAJA fees, to ensure that the 
attorney fulfills his responsibility to refund the smaller 
fee to the claimant.  The Board is also bound by this opinion 
under 38 U.S.C.A. § 7104(c) (West 1991).  In light of the 
above, the Board does not have the direct authority to order 
the veteran's attorney to refund to the veteran the amount of 
any EAJA fee paid to the attorney or to offset that amount 
from the past-due benefits withheld.  Nonetheless, in light 
of the fact that the attorney's failure to refund the lesser 
fee to the claimant would be a violation of professional 
conduct and a direct violation of federal law, the 
undersigned sees no basis for concern that immediately after 
the attorney receives his fee from past due benefits withheld 
he will not promptly refund the amount of any EAJA fee to the 
veteran, if he has not done so already.



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's September 1999 rating decision, for the 
period from January 21, 1992 to September 22, 1999.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



Error! Not a valid link.

